Citation Nr: 1644763	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 21, 2015, and in excess of 50 percent thereafter, to include a total disability rating based on individual unemployability (TDIU) due to PTSD.  


REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  In an April 2016 rating decision, the rating for the Veteran's PTSD was increased to 50 percent, effective September 21, 2015.  This did not satisfy the Veteran's appeal.

As discussed below, the Board has expanded the issue on appeal to include entitlement to a TDIU based on the service-connected PTSD.

The record also reflects that the Veteran has filed a timely notice of disagreement with a November 2015 rating decision denying a higher rating for hypertensive heart disease and service connection for neuropathy of the right lower extremity.  The RO has responded to the notice of disagreement but has not yet issued a Statement of the Case.  Since the RO has responded to the notice of disagreement, the Board will not remand the issues for a Statement of the Case at this time but the Board does refer these issues to the originating agency for appropriate action.   


REMAND

The Veteran claims that his service-connected PTSD has increased in severity and warrants disability ratings in excess of those assigned.  In conjunction with his claim for an increased disability rating for his service-connected PTSD, the Veteran has raised the issue of entitlement to TDIU.  Specifically, in his July 2014 substantive appeal he indicated that he "can't work, very stressed" due to his service-connected PTSD.  Since the Veteran is claiming to be unemployable due to the PTSD at issue in this appeal, the Board has jurisdiction over the TDIU component of his claim.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran has not been provided adequate notice in response to the TDIU component of his claim, and he has not been provided a VA examination that adequately addresses that component of the claim.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran appropriate notice with respect to the TDIU component of his claim.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include any VA treatment records for the period since April 2016.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA psychiatric examination to determine the current degree of severity of his service-connected PTSD and its impact on his ability to maintain substantially gainful employment.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be completed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, it should instruct the examiner to provide an assessment of the effects of the disability in an occupational setting and to provide an opinion as to whether the Veteran's service-connected PTSD is sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his agent should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

